DETAILED ACTION
Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 18 is objected to because of the following informalities:  In line 22 it reads “moving the prosthetic implant the first location” and should rather read as --moving the prosthetic implant from the first location--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shaolian et al., hereinafter “Shaolian” (U.S. Pub. No. 2006/0212113) in view of Ahmadi et al., hereinafter “Ahmadi” (U.S. Pat. No. 4,602,911).
Regarding claim 1, Shaolian discloses a method of implanting a prosthetic implant (see abstract), comprising:
advancing a prosthetic implant 500 (see Figure 5 and paragraph [0115]; implant 500 is similar to implant 100 illustrated in Figure 1A) into a patient’s vasculature with a delivery apparatus (see paragraph [0098]), the delivery apparatus comprising a catheter (Id.; “introduction or deployment catheter”), the catheter including a lumen extending therethrough, the prosthetic implant comprising an implant body 510 (see Figure 5), a seal (graft material that covers rings 524, 534, 544 acts as a seal; see paragraphs [0036], [0050], [0115]) extending radially outwardly from the implant body (see radial expansion of seal portion over ring 534 illustrated in phantom; Figure 5 and paragraph [0115]), the implant body including an inflow end portion (one end where blood enters), an outflow end portion (where blood exits, at opposite end), and a central longitudinal axis extending from the inflow end portion to the outflow end portion, the seal configured for contacting native vascular tissue and reducing leakage between the native vascular tissue and the implant body (see paragraph [0050]); and
adjusting the implant body to cause radial expansion of the implant body or radial compression of the implant body (see paragraphs [0076], [0077], [0088]; the implant body contains shape memory materials for expansion/contraction).
	However Shaolian does not disclose the delivery apparatus including a control lead, the control lead extending through the lumen of the catheter, and a locking bar coupled to the implant body and releasably coupled to the control lead, the locking bar radially offset relative to the central longitudinal axis of the implant body, rotating the control lead of the delivery apparatus in a first direction relative to the catheter such that the locking bar rotates in the first direction relative to the implant body and the implant body expands radially from a first radially compressed state to a first radially expanded state.
	In the same field of art, namely methods of implanting a prosthetic implant, Ahmadi teaches an implant body 1 (similar to Shaolian’s adjustable ring members in Figures 8A-8N, 11A-11C) and a control lead 48/49 (see Figures 6b-6c and col. 4, lines 44-47; adjusting tool 48 and its point 49), wherein the control lead extends through a lumen of a catheter 53, and a locking bar (screw 15; see Figure 5 and col. 4, lines 12-22) coupled to the implant body and releasably coupled to the control lead (see Figures 6b-6c and col. 4, lines 64-66), the locking bar radially offset relative to a central longitudinal axis of the implant body (see Figures 1 and 6a-6c), rotating the control lead of the delivery apparatus in a first direction relative to the catheter such that the locking bar rotates in the first direction relative to the implant body and the implant body expands radially from a first radially compressed state to a first radially expanded state (see col. 3, lines 41-54; rotating the screw 15 in one direction will cause second section 11 of implant body 1 to be widened, and narrowed when rotated in the opposite direction).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify Shaolian with a rotating control lead and locking bar as claimed, as taught by Ahmadi, since doing so would be substituting one known expanding/adjusting mechanism for another which would have yielded predictable results, namely selectively adjusting the diameter of the implant for optimized contact and sealing against a vessel wall.  See MPEP 2143.
Regarding claim 2, Shaolian in view of Ahmadi teach the claimed method, as discussed above, including further rotating the control lead of the delivery apparatus in a second direction relative to the catheter such that the locking bar rotates in the second direction relative to the implant body (see Ahmadi; col. 3, lines 41-54; rotating the screw 15 in one direction will cause second section 11 of implant body 1 to be widened, and narrowed when rotated in the opposite direction), except for the implant body compressing radially from the first radially expanded state to a second radially compressed state, the second radially compressed state being larger than the first radially compressed state.  Shaolian teaches in paragraph [0088] that the rings are expandable and/or contractible, wherein a physician can manually adjust the implant body to achieve a desired fit (see paragraph [0093]) and may be compressed into a second radially compressed state (implant can be “partially contracted” to address leakage from an incomplete seal between the implant and the implantation site, and a surgeon can make corrections before the end of the procedure; see paragraph [0064]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to compress the first radially expanded state to a second radially compressed state as claimed since Shaolian suggests adjusting the implant’s size to ensure a complete seal between the implant and the implantation site (Id.). 
	Regarding claim 3, Shaolian in view of Ahmadi teach the claimed method, as discussed above, including further comprising rotating the control lead of the delivery apparatus in the first direction relative to the catheter such that the locking bar rotates in the first direction relative to the implant body (see Ahmadi; col. 3, lines 41-54), except for the implant body expands radially from the second radially compressed state to the first radially expanded state.  However, Shaolian teaches to prevent leakage from an incomplete seal between the implant and the implantation site, improving the seal by enlarging or expanding the implant (see paragraphs [0011], [0050], [0093], [0107]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to expand the implant body from the second radially compressed state to the first radially expanded state since Shaolian suggests adjusting the implant’s size to ensure a complete seal between the implant and the implantation site (Id.). 
	Regarding claim 4, Shaolian in view of Ahmadi teach the claimed method, as discussed above, including rotating the control lead of the delivery apparatus in the first direction relative to the catheter such that the locking bar rotates in the first direction relative to the implant body (see Ahmadi; col. 3, lines 41-54), except for the implant body expands radially from the second radially compressed state to a second radially expanded state, the second radially expanded state being larger than the first radially expanded state.  However, as mentioned above, Shaolian teaches to prevent leakage from an incomplete seal between the implant and the implantation site, improving the seal by enlarging or expanding the implant (see paragraphs [0011], [0050], [0093], [0107]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to expand the implant body from the second radially compressed state to a second radially expanded state since Shaolian suggests adjusting the implant’s size to ensure a complete seal between the implant and the implantation site (Id.). 
	Regarding claim 5, Shaolian in view of Ahmadi teach the claimed method, as discussed above, including rotating the control lead of the delivery apparatus in a second direction relative to the catheter such that the locking bar rotates in the second direction relative to the implant body (see Ahmadi; col. 3, lines 41-54), except for the implant body compresses radially from the first radially expanded state to the first radially compressed state.  Shaolian teaches in paragraph [0088] that the rings are expandable and/or contractible, wherein a physician can manually adjust the implant body to achieve a desired fit (see paragraph [0093]) and may be compressed into a second radially compressed state (implant can be “partially contracted” to address leakage from an incomplete seal between the implant and the implantation site, and a surgeon can make corrections before the end of the procedure; see paragraph [0064]).  Furthermore, the implant body may be adjustable to facilitate removal and/or repositioning (see paragraph [0050] of Shaolian).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to compress the first radially expanded state to the first radially compressed state as claimed since Shaolian suggests adjusting the implant’s size to facilitate removal and/or repositioning of the implant (Id.). 
	Regarding claim 6, Shaolian in view of Ahmadi teach the claimed method, as discussed above, including rotating the control lead of the delivery apparatus in the first direction relative to the catheter such that the locking bar rotates in the first direction relative to the implant body (see Ahmadi; col. 3, lines 41-54), except for the implant body expands radially from the first radially compressed state to a second radially expanded state, the second radially expanded state being larger than the first radially expanded state.  However, as mentioned above, Shaolian teaches to prevent leakage from an incomplete seal between the implant and the implantation site, improving the seal by enlarging or expanding the implant (see paragraphs [0011], [0050], [0093], [0107]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to expand the implant body from the second radially compressed state to a second radially expanded state since Shaolian suggests adjusting the implant’s size to ensure a complete seal between the implant and the implantation site (Id.). 

Claims 7-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shaolian (U.S. Pub. No. 2006/0212113) in view of Ahmadi (U.S. Pat. No. 4,602,911), as applied to claim 1 above, and further in view of Greenan (U.S. Pat. No. 7,481,836).
Regarding claim 7, Shaolian in view of Ahmadi teach the claimed method, as 
discussed above, including ascertaining sealing between the prosthetic implant and the native vascular tissue (see paragraph [0104]; via imaging during adjustment), but does not teach injecting contrast dye into the patient’s vasculature adjacent the prosthetic implant to ascertain sealing between the prosthetic implant and the native vascular tissue.
	In the same field of art, methods of implanting, Greenan teaches in col. 8, lines 25-30 injecting contrast dye into a patient’s vasculature to assist in imaging relative positions between the vasculature and the implant.  
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify Shaolian and Ahmadi to include injecting contrast dye as claimed as taught by Greenan, in order to facilitate imaging during positioning of the implant within the native vascular tissue (Id.), therein further facilitating proper positioning of the implant. 
	Regarding claim 8, Shaolian in view of Ahmadi and Greenan teach the claimed invention, as discussed above, including rotating the control lead of the delivery apparatus in the first direction relative to the catheter such that the locking bar rotates in the first direction relative to the implant body (see Ahmadi; col. 3, lines 41-54), except for after injecting the contrast dye into the patient’s vasculature, the implant body expands radially from the first radially compressed state to a second radially expanded state, the second radially expanded state being larger than the first radially expanded state.  Shaolian teaches in paragraph [0088] that the rings are expandable and/or contractible, wherein a physician can manually adjust the implant body to achieve a desired fit (see paragraph [0093]), and to prevent leakage from an incomplete seal between the implant and the implantation site, improving the seal by enlarging or expanding the implant (see paragraphs [0011], [0050], [0093], [0107]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to expand the implant radially from the first radially compressed state to a second radially expanded state since Shaolian suggests adjusting the implant’s size to ensure a complete seal between the implant and the implantation site (Id.). 
	Regarding claim 9, Shaolian in view of Ahmadi and Greenan teach the claimed invention, as discussed above, including rotating the control lead of the delivery apparatus in a second direction relative to the catheter such that the locking bar rotates in the second direction relative to the implant body (see Ahmadi; col. 3, lines 41-54), except for after injecting the contrast dye into the patient’s vasculature, the implant body compresses radially from the first radially expanded state to a second radially compressed state, the second radially compressed state being larger than the first radially compressed state; and moving the prosthetic implant relative to the patient’s vasculature. Shaolian teaches in paragraph [0088] that the rings are expandable and/or contractible, and therefore moving the prosthetic implant relative to the patient’s vasculature, wherein a physician can manually adjust the implant body to achieve a desired fit (see paragraph [0093]) and may be compressed into a second radially compressed state (implant can be “partially contracted” to address leakage from an incomplete seal between the implant and the implantation site, and a surgeon can make corrections before the end of the procedure; see paragraph [0064]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to compress the first radially expanded state to a second radially compressed state as claimed since Shaolian suggests adjusting the implant’s size to ensure a complete seal between the implant and the implantation site (Id.).
	Regarding claim 10, Shaolian in view of Ahmadi and Greenan teach the claimed invention, as discussed above, including rotating the control lead of the delivery apparatus in the first direction relative to the catheter such that the locking bar rotates in the first direction relative to the implant body (see Ahmadi; col. 3, lines 41-54), except for after moving the prosthetic implant relative to the patient’s vasculature, the implant body expands radially from the second radially compressed state to the first radially expanded state. However, Shaolian teaches to prevent leakage from an incomplete seal between the implant and the implantation site, improving the seal by enlarging or expanding the implant (see paragraphs [0011], [0050], [0093], [0107]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to expand the implant body from the second radially compressed state to the first radially expanded state since Shaolian suggests adjusting the implant’s size to ensure a complete seal between the implant and the implantation site (Id.). 
	Regarding claim 11, Shaolian in view of Ahmadi and Greenan teach the claimed invention, as discussed above, including rotating the control lead of the delivery apparatus in the first direction relative to the catheter such that the locking bar rotates in the first direction relative to the implant body (see Ahmadi; col. 3, lines 41-54), except for after moving the prosthetic implant relative to the patient’s vasculature, the implant body expands radially from the second radially compressed state to a second radially expanded state, the second radially expanded state being larger than the first radially expanded state. However, as mentioned above, Shaolian teaches to prevent leakage from an incomplete seal between the implant and the implantation site, improving the seal by enlarging or expanding the implant (see paragraphs [0011], [0050], [0093], [0107]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to expand the implant body from the second radially compressed state to a second radially expanded state since Shaolian suggests adjusting the implant’s size to ensure a complete seal between the implant and the implantation site (Id.). 
	Regarding claim 12, Shaolian in view of Ahmadi and Greenan teach the claimed invention, as discussed above, including rotating the control lead of the delivery apparatus in the first direction relative to the catheter such that the locking bar rotates in the first direction relative to the implant body (see Ahmadi; col. 3, lines 41-54), except for after moving the prosthetic implant relative to the patient’s vasculature, the implant body expands radially from the second radially compressed state to a second radially expanded state, the second radially expanded state being smaller than the first radially expanded state.  However, as mentioned above, Shaolian teaches to prevent leakage from an incomplete seal between the implant and the implantation site, improving the seal by enlarging or expanding the implant (see paragraphs [0011], [0050], [0093], [0107]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to expand the implant body from the second radially compressed state to a second radially expanded state since Shaolian suggests adjusting the implant’s size to ensure a complete seal between the implant and the implantation site (Id.). 

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shaolian (U.S. Pub. No. 2006/0212113) in view of Ahmadi (U.S. Pat. No. 4,602,911) and Brown et al., hereinafter “Brown” (U.S. Pub. No. 2004/0199238).
Regarding claim 13, Shaolian discloses a method of implanting a prosthetic implant (see abstract), comprising:
advancing a prosthetic implant 500 (see Figure 5 and paragraph [0115]; implant 500 is similar to implant 100 illustrated in Figure 1A) into a patient’s vasculature with a delivery apparatus (see paragraph [0098]), the delivery apparatus comprising a catheter (Id.; “introduction or deployment catheter”), the catheter including a lumen extending therethrough, the prosthetic implant comprising an implant body 510 (see Figure 5), a seal (graft material that covers rings 524, 534, 544 acts as a seal; see paragraphs [0036], [0050], [0115]) extending radially outwardly from the implant body (see radial expansion of seal portion over ring 534 illustrated in phantom; Figure 5 and paragraph [0115]), the implant body including an inflow end portion (one end where blood enters), an outflow end portion (where blood exits, at opposite end), and a central longitudinal axis extending from the inflow end portion to the outflow end portion, the seal configured for contacting native vascular tissue and reducing leakage between the native vascular tissue and the implant body (see paragraph [0050]); and
adjusting the implant body to cause radial expansion of the implant body or radial compression of the implant body (see paragraphs [0076], [0077], [0088]; the implant body contains shape memory materials for expansion/contraction).
	However Shaolian does not disclose the delivery apparatus including a control lead, the control lead extending through the lumen of the catheter, and a locking bar coupled to the implant body and releasably coupled to the control lead, the locking bar radially offset relative to the central longitudinal axis of the implant body, rotating the control lead of the delivery apparatus in a first direction relative to the catheter such that the locking bar rotates in the first direction relative to the implant body and the implant body expands radially from a first radially compressed state to a first radially expanded state.  
	In the same field of art, namely methods of implanting a prosthetic implant, Ahmadi teaches an implant body 1 (similar to Shaolian’s adjustable ring members in Figures 8A-8N, 11A-11C) and a control lead 48/49 (see Figures 6b-6c and col. 4, lines 44-47; adjusting tool 48 and its point 49), wherein the control lead extends through a lumen of a catheter 53, and a locking bar (screw 15; see Figure 5 and col. 4, lines 12-22) coupled to the implant body and releasably coupled to the control lead (see Figures 6b-6c and col. 4, lines 64-66), the locking bar radially offset relative to a central longitudinal axis of the implant body (see Figures 1 and 6a-6c), rotating the control lead of the delivery apparatus in a first direction relative to the catheter such that the locking bar rotates in the first direction relative to the implant body and the implant body expands radially from a first radially compressed state to a first radially expanded state (see col. 3, lines 41-46, 51-54; rotating the screw 15 in one direction will cause second section 11 of implant body 1 to be widened, and narrowed when rotated in the opposite direction).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify Shaolian with a rotating control lead and locking bar as claimed, as taught by Ahmadi, since doing so would be substituting one known expanding/adjusting mechanism for another which would have yielded predictable results, namely selectively adjusting the diameter of the implant for optimized contact and sealing against a vessel wall.  See MPEP 2143.
Shaolian also does not disclose monitoring pressure within the patient’s vasculature via pressure sensors coupled to the prosthetic implant.
In the same field of art, namely methods of implanting an implant, in paragraphs [0019] and [0048] Brown teaches monitoring pressure within a patient’s vasculature via pressure sensors coupled to a prosthetic implant in order to detect leaks due to an inadequate seal between the implant and the vasculature (Id.)
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify Shaolian to monitor pressure with pressure sensors as claimed, as taught by Brown, in order to further enhance detection of leaks due to inadequate seal between the implant and vasculature (Id.), therein further ensuring proper positioning of the implant. 




Claims 14-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shaolian (U.S. Pub. No. 2006/0212113) in view of Ahmadi (U.S. Pat. No. 4,602,911) and Brown (U.S. Pub. No. 2004/0199238), as applied to claim 13 above, and further in view of Mciff et al., hereinafter “Mciff” (U.S. Pub. No. 2008/0147173).
Regarding claim 14, Shaolian, Ahmadi, and Brown teach the claimed invention, as discussed above, including rotating the control lead of the delivery apparatus in a second direction relative to the catheter such that the locking bar rotates in the second direction relative to the implant body (see Ahmadi; col. 3, lines 41-54), except for after monitoring the pressure within the patient’s vasculature, the implant body compresses radially from the first radially expanded state to a second radially compressed state, the second radially compressed state being larger than the first radially compressed state; and repositioning the prosthetic implant relative to the patient’s vasculature from a first position to a second position, the second position being different than the first position.  However, Shaolian teaches in paragraph [0088] that the rings are expandable and/or contractible, wherein a physician can manually adjust the implant body to achieve a desired fit (see paragraph [0093]) and may be compressed into a second radially compressed state (implant can be “partially contracted” to address leakage from an incomplete seal between the implant and the implantation site, and a surgeon can make corrections before the end of the procedure; see paragraph [0064]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to compress the first radially expanded state to a second radially compressed state as claimed since Shaolian suggests adjusting the implant’s size to ensure a complete seal between the implant and the implantation site (Id.). 
	Additionally, in the same field of art, namely methods of implanting a prosthetic implant, Mciff teaches in paragraph [0054] repositioning a prosthetic implant relative to the patient’s vasculature (longitudinally or rotationally) from a first position to a second position, the second position being different than the first position, in order to facilitate adjustment and proper positioning of the implant into the vasculature if desired.
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify Shaolian, Ahmadi, and Brown such that the prosthetic implant is repositioned as claimed, as taught by Mciff, in order to facilitate positioning of the implant into the vasculature (Id.).
	Regarding claim 15, Shaolian, Ahmadi, Brown, and Mciff teach the claimed invention, as discussed above, including the method further comprises rotating the control lead of the delivery apparatus in the first direction relative to the catheter such that the locking bar rotates in the first direction relative to the implant body (see Ahmadi; col. 3, lines 41-54), except for after repositioning the prosthetic implant relative to the patient’s vasculature from the first position to the second position, the implant body expands radially from the second radially compressed state to the first radially expanded state. However, Shaolian teaches to prevent leakage from an incomplete seal between the implant and the implantation site, improving the seal by enlarging or expanding the implant (see paragraphs [0011], [0050], [0093], [0107].  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to expand the implant body from the second radially compressed state to the first radially expanded state since Shaolian suggests adjusting the implant’s size to ensure a complete seal between the implant and the implantation site (Id.). 
	Regarding claim 16, Shaolian, Ahmadi, Brown, and Mciff teach the claimed invention, as discussed above, including rotating the control lead of the delivery apparatus in the first direction relative to the catheter such that the locking bar rotates in the first direction relative to the implant body (see Ahmadi; col. 3, lines 41-54), except for after repositioning the prosthetic implant relative to the patient’s vasculature from the first position to the second position, the implant body expands radially from the second radially compressed state to a second radially expanded state, the second radially expanded state being larger than the first radially expanded state. However, as mentioned above, Shaolian teaches to prevent leakage from an incomplete seal between the implant and the implantation site, improving the seal by enlarging or expanding the implant (see paragraphs [0011], [0050], [0093], [0107]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to expand the implant body from the second radially compressed state to a second larger radially expanded state since Shaolian suggests adjusting the implant’s size to ensure a complete seal between the implant and the implantation site (Id.). 
Regarding claim 17, Shaolian, Ahmadi, Brown, and Mciff teach the claimed invention, as discussed above, including rotating the control lead of the delivery apparatus in the first direction relative to the catheter such that the locking bar rotates in the first direction relative to the implant body (see Ahmadi; col. 3, lines 41-54), except for after repositioning the prosthetic implant relative to the patient’s vasculature from the first position to the second position, the implant body expands radially from the second radially compressed state to a second radially expanded state, the second radially expanded state being smaller than the first radially expanded state. However, as mentioned above, Shaolian teaches to prevent leakage from an incomplete seal between the implant and the implantation site, improving the seal by enlarging or expanding the implant (see paragraphs [0011], [0050], [0093], [0107]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to expand the implant body from the second radially compressed state to a second radially expanded state since Shaolian suggests adjusting the implant’s size to ensure a complete seal between the implant and the implantation site (Id.). 

Claims 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shaolian (U.S. Pub. No. 2006/0212113) in view of Ahmadi (U.S. Pat. No. 4,602,911) and Mciff (U.S. Pub. No. 2008/0147173).
Regarding claim 18, Shaolian discloses a method of implanting a prosthetic implant (see abstract), comprising:
advancing a prosthetic implant 500 (see Figure 5 and paragraph [0115]; implant 500 is similar to implant 100 illustrated in Figure 1A) into a patient’s vasculature with a delivery apparatus (see paragraph [0098]), the delivery apparatus comprising a catheter (Id.; “introduction or deployment catheter”), the catheter including a lumen extending therethrough, the prosthetic implant comprising an implant body 510 (see Figure 5), a seal (graft material that covers rings 524, 534, 544 acts as a seal; see paragraphs [0036], [0050], [0115]) extending radially outwardly from the implant body (see radial expansion of seal portion over ring 534 illustrated in phantom; Figure 5 and paragraph [0115]), the implant body including an inflow end portion (one end where blood enters), an outflow end portion (where blood exits, at opposite end), and a central longitudinal axis extending from the inflow end portion to the outflow end portion, the seal configured for contacting native vascular tissue and reducing leakage between the native vascular tissue and the implant body (see paragraph [0050]); and
positioning the prosthetic implant at a first location in the patient’s vasculature (as in Figure 1B);
adjusting the implant body to cause radial expansion of the implant body or radial compression of the implant body (see paragraphs [0076], [0077], [0088]; the implant body contains shape memory materials for expansion/contraction);
releasing the prosthetic implant from the delivery apparatus (see paragraph [0098]; implant is deployed from catheter); and
retrieving the delivery apparatus from the patient’s vasculature (Id.; the introduction catheter is removed after the implant is deployed).
	However, Shaolian does not disclose the delivery apparatus including a control lead, the control lead extending through the lumen of the catheter, and a locking bar coupled to the implant body and releasably coupled to the control lead, the locking bar radially offset relative to the central longitudinal axis of the implant body, rotating the control lead of the delivery apparatus in a first direction relative to the catheter such that the locking bar rotates in the first direction relative to the implant body and the implant body expands radially from a first radially compressed state to a first radially expanded state.  
	In the same field of art, namely methods of implanting a prosthetic implant, Ahmadi teaches an implant body 1 (similar to Shaolian’s adjustable ring members in Figures 8A-8N, 11A-11C) and a control lead 48/49 (see Figures 6b-6c and col. 4, lines 44-47; adjusting tool 48 and its point 49), wherein the control lead extends through a lumen of a catheter 53, and a locking bar (screw 15; see Figure 5 and col. 4, lines 12-22) coupled to the implant body and releasably coupled to the control lead (see Figures 6b-6c and col. 4, lines 64-66), the locking bar radially offset relative to a central longitudinal axis of the implant body (see Figures 1 and 6a-6c), rotating the control lead of the delivery apparatus in a first direction relative to the catheter such that the locking bar rotates in the first direction relative to the implant body and the implant body expands radially from a first radially compressed state to a first radially expanded state (see col. 3, lines 41-46, 51-54; rotating the screw 15 in one direction will cause second section 11 of implant body 1 to be widened, and narrowed when rotated in the opposite direction).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify Shaolian with a rotating control lead and locking bar as claimed, as taught by Ahmadi, since doing so would be substituting one known expanding/adjusting mechanism for another which would have yielded predictable results, namely selectively adjusting the diameter of the implant for optimized contact and sealing against a vessel wall.  See MPEP 2143.
Although Shaolian and Ahmadi teach rotating the control lead of the delivery apparatus in a second direction relative to the catheter such that the locking bar rotates in the second direction relative to the implant body and the implant body compresses radially (see Ahmadi; col. 3, lines 41-54), they do not teach the implant body compressing from the first radially expanded state to a second radially compressed state, the second radially compressed state being larger than the first radially compressed state, and the implant body expands radially from the second radially compressed state to a final radially expanded state and the prosthetic implant is positioned at the second location in the patient’s vasculature.
However, Shaolian teaches in paragraph [0088] that the rings are expandable and/or contractible, wherein a physician can manually adjust the implant body to achieve a desired fit (see paragraph [0093]) and may be compressed into a second radially compressed state (implant can be “partially contracted” to address leakage from an incomplete seal between the implant and the implantation site, and a surgeon can make corrections before the end of the procedure; see paragraph [0064]).  Shaolian teaches to prevent leakage from an incomplete seal between the implant and the implantation site, improving the seal by enlarging or expanding the implant (see paragraphs [0011], [0050], [0093], [0107]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to compress the first radially expanded state to a second radially compressed state, and expanding from the second radially compressed state to a final radially expanded state as claimed since Shaolian suggests adjusting the implant’s size to ensure a complete seal between the implant and the implantation site (Id.). 
Furthermore, Shaolian does not teach moving the prosthetic implant from the first location in the patient’s vasculature to a second location in the patient’s vasculature, the second location being different than the first location.
In the same field of art, namely methods of implanting a prosthetic implant, Mciff teaches in paragraph [0054] repositioning a prosthetic implant relative to the patient’s vasculature (longitudinally or rotationally) from a first position to a second position, the second position being different than the first position, in order to facilitate adjustment and proper positioning of the implant into the vasculature if desired.
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify Shaolian and Ahmadi such that the prosthetic implant is repositioned as claimed, as taught by Mciff, in order to facilitate adjustment and proper positioning of the implant into the vasculature if desired (Id.).
	Regarding claims 19-20, Shaolian, Ahmadi, and Mciff teach the claimed invention, as discussed above, except for the final radially expanded state being larger than the first radially expanded state, or for the final radially expanded state being smaller than the first radially expanded state.  Shaolian teaches in paragraph [0088] that the rings are expandable and/or contractible, wherein a physician can manually adjust the implant body to achieve a desired fit (see paragraph [0093]) and may be compressed into a second radially compressed state (implant can be “partially contracted” to address leakage from an incomplete seal between the implant and the implantation site, and a surgeon can make corrections before the end of the procedure; see paragraph [0064]).  Shaolian teaches to prevent leakage from an incomplete seal between the implant and the implantation site, improving the seal by enlarging or expanding the implant (see paragraphs [0011], [0050], [0093], [0107]).  Therefore, It would have been obvious to one of ordinary skill in the art at the time of invention to have the final radially expanded state being larger than the first radially expanded state or the final radially expanded state smaller than the first radially expanded state, depending on the patient’s vasculature size, since Shaolian suggests adjusting the implant’s size to ensure a complete seal between the implant and the implantation site (Id.).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,687,968. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims both recite a prosthetic implant, a delivery apparatus for the prosthetic implant, a rotatable control lead that rotates and is releasably coupled to a locking bar, wherein the control lead expands and contracts a seal of the implant.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 14 of U.S. Patent No. 10,925,760. Although the claims at issue are not identical, they are not patentably distinct from each other because both recite a prosthetic implant, a delivery apparatus for the prosthetic implant, a rotatable control lead that rotates and is releasably coupled to a locking bar, wherein the control lead expands and contracts a seal of the implant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE D YABUT/Primary Examiner, Art Unit 3771